DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
The closest prior art found is ZAGARS et al. (US 2016/0133916). ZAGARS teaches a semi-solid electrode abstract that includes active material, conductive material and liquid electrolyte [0036]-[0038]. The active material is present at 60-80 vol% [0039]. The composition can be deposited by a method that includes pressing such as roll pressing (compressing) [0053]. However, the reference does not teach that the compression of the composition occurs between a semipermeable membrane and current collector or that compression extracts a portion of the liquid electrolyte (claim 1). To the contrary, the reference teaches using a frame and doctor blade to remove excess semi-solid electrode composition [0078]. 
	Similarly, claims 12, 19, and 24 require the same semi-solid electrode composition to be compressed to change volume, thickness and density of the semi-solid electrode material, respectively. ZAGARS teaches a pressing or roll pressing deposition process for coating the semi-solid electrode but there is no indication that the pressing changes the volume, thickness or density of the semi-solid electrode. Furthermore, the examiner cannot conclude that compression of a semi-solid electrode with liquid electrolyte would necessarily (inherently) change volume, thickness or density because liquids can generally be estimated as incompressible. Based upon the nature of liquids and the use of a semipermeable membrane, the change in thickness, volume and density is accomplished by removing liquid electrolyte although claims 12 and 19 do not specifically recite a limitation for removing/extracting liquid electrolyte.
	TAN et al. (US 2017/0025674) similarly teaches a semi-solid composition can be pressed or roll pressed [0015]. The electrode is positioned between a separator (ion permeable) and current collector [0016]. However, similar to ZAGARS, even if the ion permeable membrane (separator) is interpreted to be a semipermeable membrane the reference does not teach removal of liquid electrolyte or compression of the semi-solid composition between the separator/semipermeable membrane and current collector. Being permeable to ions is not the same as being permeable to liquid electrolyte.
	HOLMAN et al. (US 2015/0357626) similarly teaches a semi-solid composition can be pressed or roll pressed [0035]. The separator can be porous and infused with liquid electrolyte [0037]. However, the reference does not teach compression of the semi-solid electrode material while interposed between the separator and current collector.
	Depending claims are allowable by virtue of their dependency. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712